Order issued September 30, 2013




                                       S   In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                      ________________________________________

                                 No. 05-12-01310-CR
                      ________________________________________

                           RYAN EUGENE CROOK, Appellant

                                             V.

                            THE STATE OF TEXAS, Appellee


                                        ORDER

                       Before Justices O’Neill, Lang-Miers, and Evans

       Based on the Court’s opinion of this date, we GRANT the April 17, 2013 motion of

Valencia Bush for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk of

the Court to remove Valencia Bush as counsel of record for appellant. We DIRECT the Clerk

of the Court to send a copy of this order and all future correspondence to Ryan Eugene Crook,

Bookin No. 12046964, Dallas County Jail, P.O. Box 660334, Dallas, Texas, 75266-0334.



                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O’NEILL
                                                    JUSTICE